EX-10.73.03

 
SECOND AMENDMENT TO MASTER LEASE AND SECURITY AGREEMENT
 
THIS SECOND AMENDMENT TO MASTER LEASE AND SECURITY AGREEMENT (“Amendment”) is
dated as of the 14th day of November, 2008 (the “Effective Date”), and is among
HCP AUR1 CALIFORNIA A PACK, LLC, a Delaware limited liability company (“HCP
California A Pack”), HCP AUR1 CALIFORNIA B PACK, LLC, a Delaware limited
liability company (“HCP California B Pack”), HCP AUR1 CONNECTICUT, LLC, a
Delaware limited liability company (“HCP Connecticut”), HCP AUR1 MARYLAND, LLC,
a Delaware limited liability company (“HCP Maryland”), HCP AUR1 MASSACHUSETTS,
LLC, a Delaware limited liability company (“HCP Massachusetts”), HCP AUR1 NEW
JERSEY, LLC, a Delaware limited liability company (“HCP New Jersey”) and HCP
AUR1 VIRGINIA, LLC, a Delaware limited liability company (“HCP Virginia,” and
together with HCP California A Pack, HCP California B Pack, HCP Connecticut, HCP
Maryland, HCP Massachusetts and HCP New Jersey, as their interests may appear,
“Lessor”) and EMERITUS CORPORATION, a Washington corporation (“Emeritus” or
“Lessee”).
 
RECITALS


A.          Lessor is the “Lessor” and Lessee is the “Lessee” pursuant to that
certain Master Lease and Security Agreement dated as of August 22, 2008 (the
“Original Lease”), as amended by that certain First Amendment to Master Lease
and Security Agreement dated as of October 20, 2008 (the “First Amendment,” and
together with the Original Lease, collectively, the “Lease”).  The Lease covers
the Leased Property of eleven (11) senior housing/care Facilities located in the
States of California, Connecticut, Maryland, Massachusetts, New Jersey and
Virginia, all as more particularly described therein.  All capitalized terms
used in this Amendment and not otherwise defined herein shall have the meanings
given to such terms in the Lease.


B.           Lessor and Lessee desire to amend the Lease in accordance with the
terms and conditions set forth herein.


AMENDMENT


NOW THEREFORE, in consideration of the mutual covenants contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lessor and Lessee hereby agree as
follows:


1.           Lease Termination Agreement.  The references to “November 14, 2008”
contained in Section 48.1.1(c) and Section 48.2.1(c) of the Original Lease, as
amended by the First Amendment, are hereby replaced with references to “November
25, 2008.”


2.           Board of Directors Approval.  The reference to “November 21, 2008”
contained in Section 48.1.1(d) of the Original Lease, as amended by the First
Amendment, is hereby replaced with a reference to “November 25, 2008.”

 
1

--------------------------------------------------------------------------------

 





3.           Full Force and Effect.  Except as specifically set forth herein,
the Lease shall remain in full force and effect as originally executed by Lessor
and Lessee.


4.           Entire Agreement.  The Lease, as hereby amended, constitutes the
entire agreement of the parties with respect to the subject matter hereof, and
may not be changed or modified except by an agreement in writing signed by the
parties.


5.           Counterparts; Facsimile Signatures.  This Amendment may be executed
in counterparts, each of which shall be deemed to be an original, but all of
which taken together shall constitute but one and the same
instrument.  Telecopied signatures may be used in place of original signatures
on this Amendment, and Lessor and Lessee both intend to be bound by the
signatures of the telecopied document.




[Signature pages follow]




 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Lease to be executed and
attested by their respective officers thereunto duly authorized.
 


 
LESSOR:
HCP AUR1 CALIFORNIA A PACK, LLC,

 
 
a Delaware limited liability company

 


 
 
HCP AUR1 CALIFORNIA B PACK, LLC,

 
 
a Delaware limited liability company

 


 
 
HCP AUR1 CONNECTICUT, LLC,

 
 
a Delaware limited liability company

 


 
 
HCP AUR1 MARYLAND, LLC,

 
 
a Delaware limited liability company

 


 
 
HCP AUR1 MASSACHUSETTS, LLC,

 
 
a Delaware limited liability company

 


 
 
HCP AUR1 NEW JERSEY, LLC,

 
 
a Delaware limited liability company

 


 
 
HCP AUR1 VIRGINIA, LLC,

 
 
a Delaware limited liability company

 


 
By:
HCP Partners, LP, a Delaware limited partnership,

 
 
their member

 


 
 
By:
HCP GP Corp., a Delaware corporation,

 
 
its general partner

 
By:           /s/ Thomas D.
Kirby                                                      
 
Name: Thomas D.
Kirby                                                                
 
Title:  SVP                                           
 


 


 
[Signatures continue on the following page]
 

 
3

--------------------------------------------------------------------------------

 

LESSEE:
EMERITUS CORPORATION,

 
 
a Washington corporation

 


 
By: /s/ Eric
Mendelsohn                                                                
 
Name: Eric
Mendelsohn                                                                           
 
Title: SVP Corporate
Development                                                                                     
 


 


 

 
4

--------------------------------------------------------------------------------

 
